Exhibit 10.1

 

THE SYMBOL “[****]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

 

FORM OF

Loan Extension Amendment

 

This Loan Extension Amendment (this “Amendment”) is entered into on August 9,
2019 and effective as of the 31st day of July, 2019, by and between Ondas
Networks Inc. (the “Company”) and the undersigned lender (the “Lender”).

 

Whereas, the Company is currently indebted to the Lender in the amount of
$__________ including unpaid accrued interest thereon (the “Indebtedness”),
pursuant to promissory note(s) and / or any applicable loan agreement(s), as may
have been amended from time to time, by and between the Company and the Lender
(the “Loan”); and

 

Whereas, the parties wish to extend the current scheduled maturity date for the
Loan and agree to certain other terms as set forth below.

 

It is hereby agreed:

 

1.For purposes of this Amendment, the following capitalized terms shall have the
following meanings:

 

a.“Common Stock” means the Company’s common stock, par value $0.0001 per share.

b.“Conversion Shares” means shares of the Equity Securities issued in the Next
Equity Financing.

c.“Equity Securities” means (a) Common Stock or preferred stock of the Company;
(b) any securities conferring the right to purchase Common Stock (including any
warrants for Common Stock or other Equity Securities); or (c) any securities
directly or indirectly convertible into, or exchangeable for (with or without
additional consideration) Common Stock. Notwithstanding the foregoing, the
following will not be considered “Equity Securities”: (i) any security granted,
issued or sold by the Company to any director, officer, employee, consultant or
adviser of the Company for the primary purpose of soliciting or retaining their
services; (ii) any convertible promissory notes (including the Indebtedness and
Related Indebtedness) issued by the Company; and (iii) any agreements by the
Company to issue any of the foregoing in the future.

d.“Next Equity Financing” means the next sale (or series of related sales) by
the Company of its Equity Securities for cash in fully available funds following
the date of this Agreement in one or more offerings relying on Section 4(a)(2)
of the Securities Act or Regulation D thereunder or that are registered under
the Securities Act, from which the Company receives gross proceeds of not less
than $8,000,000 (excluding, for the avoidance of doubt, the aggregate principal
amount of the Indebtedness and Related Indebtedness).

e.“Related Indebtedness” means all other indebtedness of the Company converting
into Conversion Shares or otherwise extinguished at the time of Conversion.

f.“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

 

2.The maturity date for the Loan is hereby extended to October 31, 2019 (the
“New Maturity Date”), when the Indebtedness shall be due and payable in full;
provided that the Indebtedness may be paid, in whole or in part, at any time or
times prior to the New Maturity Date, in the Company’s sole discretion, and
without notice, penalty or bonus.

 



 

 

 

3.The principal balance and unpaid accrued interest on the Indebtedness will
automatically convert into Conversion Shares (the “Conversion”) upon the closing
of the Next Equity Financing. Notwithstanding the foregoing, the Company may, at
its option, pay any unpaid accrued interest on each Note in cash at the time of
Conversion. The number of Conversion Shares the Company issues upon such
Conversion will be the amount as if the Lender participated upon the same terms
and conditions in the Next Equity Financing. At least five (5) days prior to the
closing of the Next Equity Financing, the Company will notify the holder of each
Note in writing of the terms of the Equity Securities that are expected to be
issued in such financing. The issuance of Conversion Shares pursuant to the
conversion of each Note will be on, and subject to, the same terms and
conditions applicable to the Equity Securities issued in the Next Equity
Financing. Notwithstanding the foregoing, any Conversion contemplated in this
Section 3 shall be at the Lender’s sole discretion in the event the Next Equity
Financing is at a price per share of Common Stock (or equivalent thereof) of
greater than $[****].

 

4.Lender acknowledges that the Conversion may require Lender’s execution of
certain agreements relating to the purchase and sale of the Conversion Shares,
as well as registration rights, rights of first refusal and co-sale, rights of
first offer and voting rights, if any, relating to such securities
(collectively, the “Financing Agreements”). Lender agrees to execute all of the
Financing Agreements in connection with a Next Equity Financing.

 

5.After the Conversion, the Company (at its expense) will issue and deliver to
the holder thereof a certificate or certificates evidencing the Conversion
Shares promptly after the written request of such holder.

 

6.Notwithstanding anything herein to the contrary, the Conversion shall not take
place (and the Lender shall have no obligations to facilitate a Conversion)
unless, as of the date of Conversion, all indebtedness for borrowed money of the
Corporation that is then outstanding, or as to which then there is a contractual
obligation to lend to the Company (whether or not any conditions or
contingencies need to be met in order to make such loan), as of the date hereof
(“Outstanding Indebtedness”), there is no remaining Outstanding Indebtedness
other than Outstanding Indebtedness owed to Steward Capital Holdings, LP and up
to $1,000,000 of additional Outstanding Indebtedness, and that all other
Outstanding Indebtedness as of prior to the Conversion shall have been converted
into Conversion Shares on substantially the same terms and conditions as the
Conversion hereunder. In such case, the Indebtedness shall mature as of the New
Maturity Date with no conversion hereunder, and the Company shall have no
ability to convert any of the Indebtedness into Conversion Shares.

 

7.As of each of the date hereof and the date of any Conversion, (i) the Company
is or will be a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to carry on its business as now conducted, (ii) the Company
is or will be duly qualified to transact business and is in good standing in
each jurisdiction in which the failure to so qualify or to be in good standing
would have a material adverse effect on the Company, (iii) except for the
authorization, reservation and issuance of the Conversion Shares (which
authorization and reservation shall have been made prior to the Conversion), all
corporate action has been or will be taken on the part of the Company and its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of its obligations under the
Indebtedness, and (iv) except as may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights, the Company has or will have taken all
corporate action required to make all of the obligations of the Company
reflected in the provisions of this Agreement and the Notes valid and
enforceable in accordance with their terms.

 

8.The Lender hereby forbears until the New Maturity Date from calling any
defaults or penalties existing under the Loan as of the date hereof.

 

9.Interest on the indebtedness will accrue and not be payable until the New
Maturity Date at which time all such interest shall become due and payable.

 

10.All other terms applicable to the Loan shall continue in full force and
effect and the other terms of the Loan shall apply to this Amendment mutatis
mutandis.

 



2

 

 

COMPANY   LENDER Ondas Networks Inc.                 By:     By:   Name:  Eric
Brock, CEO   Name/As:   

 

 

3

 

